Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Objections
Claim 3 is objected to because of the following informalities:  “interpolation method is determined according to is a class…” should be “interpolation method is determined according to a class…’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 15 recite the limitation "the characteristic of the block" in the last row.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 10-12, 14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1).
Regarding claim 1, 10, and 19-20, Ugur discloses an encoder [e.g. FIG. 1; 110], comprising: processing circuitry [e.g. FIG. 10-11; circuitry]; and memory [memory], wherein 5using the memory, the processing circuitry: encodes and reconstructs an image [e.g. FIG. 1 and 3; a frame] to generate a reconstructed image [e.g. constructed frame or reference frame]; determines, according to a characteristic [e.g. motion vector of the block] of a block [e.g. a macroblock] in the reconstructed image, an interpolation method [e.g. sub-pixel interpolation] for interpolating a pixel located 10outside a referable region [e.g. FIG. 7; pixels outside of the block] including the block; interpolates the pixel located outside the referable region using the interpolation method determined [e.g. performing interpolation]; Ugur fails to explicitly disclose the detail of determining an interpolation method and applying a filter  to the block using the pixel interpolated
However, Wittmann teaches the well-known concept of using gradient directionality and gradient activity [e.g. [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary] of an image [e.g. an image of the video signal] of a block in the reconstructed image [e.g. FIG. 1A and 3B], an interpolation method [e.g. interpolation filter method] for interpolating a pixel [e.g. interpolating a pixel] located 10outside a referable region [e.g. FIG. 1A and 3B; 
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]].
Regarding claim 2 and 11, Ugur and Wittmann further disclose the interpolation method is determined by selecting an interpolation method from among a plurality of interpolation methods [e.g. Wittmann: interpolation filters] using the gradient directionality and the gradient activity [e.g. Wittmann: [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary].  
Regarding claim 3 and 12, Ugur and Wittmann further disclose the interpolation method is determined according to a class categorized by the gradient directionality and the gradient activity [e.g. Wittmann: [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal and vertical block boundary].
Regarding claim 5 and 14, Ugur and Wittmann further disclose the interpolation method determined includes: a first interpolation process of interpolating at least one pixel placed along the gradient directionality [e.g. Wittmann: [0052]; interpolation filter is selected based on a gradient of pixel values across horizontal block boundary]; and a second interpolation process of interpolating, after the first interpolation process, at least one pixel placed along a direction vertical to the gradient directionality Wittmann: [0052]; interpolation filter is selected based on a gradient of pixel values across vertical block boundary].
Regarding claim 7 and 16, Ugur further discloses each processing unit 89including the block, whether to interpolate the pixel located outside the referable region using the interpolation method [e.g. FIG. 7 and 8] determined, and the processing unit is a slice, a tile, a coding tree unit (CTU), or a frame [e.g. a frame].  
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1) and Ikeda (US 20140112396 A1).
Regarding claim 6 and 15, although Ugur discloses the interpolation method determined includes at least one of a padding 10process [e.g. FIG. 7-8; padding] or a mirroring process, the padding process is a process of copying a copy source pixel that is located in the referable region and is adjacent to a boundary of the referable region [e.g. FIG. 8, extended boundary on the right and bottom], to interpolate at least one pixel that is placed outside the referable region and aligned with the copy source pixel along a predetermined direction 15and that has a pixel value of the padded pixel [e.g. performing interpolation], Ugur fails to explicitly disclose the detail of the padded pixel.
            However, Ikeda teaches the well-known concept of copying pixels is synonymous with padding [e.g. [0240];
           Moreover, , Ikeda teaches the well-known concept the mirroring process [e.g. mirror copying] is a process of copying N copy source pixels [e.g. pixels in the block] placed along a predetermined direction [e.g. FIG. 8 and 13] in the referable region, to interpolate N pixels [e.g. 4 or 8 pixels] that are placed outside the referable region, aligned with the N copy source pixels along the predetermined direction, and symmetric to the N copy source 20pixels with respect to the boundary, each of the N pixels having a pixel value equal to a pixel value of a corresponding one of the N copy source pixels [e.g. copying pixels], where N is an integer greater than or equal to 1 [e.g. 4 or 8 pixels], and the predetermined direction is a direction according to the characteristic of the block [e.g. vertical filtering].  
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann and the well-known filtering technique taught by Ikeda as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]] and an appropriately filtering process [See Ikeda; [0031]].
Claim 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugur et al (US 20080089412 A1) in view of Wittmann et al (US 20100226432 A1)  and Li et al (US 20160234492 A1).
             Regarding claim 8 and 17, although Ugur discloses the processing circuitry interpolates the pixel located outside the referable region [e.g. FIG. 7-8] by deriving the value of the pixel, Ugur fails to disclose the detail of the pixel value.

             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann and the well-known filtering technique taught by Li as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]] and an improved coding video quality [See Li, [0019]].
10             Regarding claim 9 and 18, Li further teaches the filter to be applied to the block is at least one of an adaptive loop filter (ALF) or a sample adaptive offset (SAO) filter [e.g. FIG. 4; ALF filter].
             It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the video coding system disclosed by Ugur to exploit the well-known concept of filtering technique taught by Wittmann and the well-known filtering technique taught by Li as above, in order to provide improved prediction accuracy and increased coding efficiency [See Wittmann; [0051-54]] and an improved coding video quality [See Li, [0019]].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ZHUBING REN/Primary Examiner, Art Unit 2483